           Case 1:19-cv-02812-VEC Document 46 Filed 04/24/20 Page 1 of 4

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
 -------------------------------------------------------------- X     DATE FILED: 4/24/2020
 WILLIAM GRECIA,                                                :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                :
 BANK OF NEW YORK MELLON                                        :
 CORPORATION,                                                   :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- :
 WILLIAM GRECIA,                                                :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                :   19-CV-2810 (VEC)
 CITIBANK, N.A.,                                                :   19-CV-2811 (VEC)
                                                                :   19-CV-2812 (VEC)
                                              Defendant. :          19-CV-2813 (VEC)
 -------------------------------------------------------------- :   19-CV-3278 (VEC)
 WILLIAM GRECIA,                                                :
                                                                :       ORDER
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                :
 MORGAN STANLEY SMITH BARNEY LLC, :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- :
 WILLIAM GRECIA,                                                :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                :
 TIAA, FSB d/b/a TIAA Bank,                                     :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- :
           Case 1:19-cv-02812-VEC Document 46 Filed 04/24/20 Page 2 of 4



 -------------------------------------------------------------- :
 WILLIAM GRECIA,                                                :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                :
 SAMSUNG ELECTRONICS AMERICA, INC., :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        On March 13, 2020, the Court entered an Opinion and Order granting Defendants’

materially-identical motions to dismiss (the “Opinion”) in the above-captioned cases. On March

27, 2020, Plaintiff filed a motion for reconsideration in each case. For the following reasons,

Plaintiff’s motions for reconsideration are DENIED.

        A party may obtain relief on a motion for reconsideration “only when the [party]

identifies an intervening change of controlling law, the availability of new evidence, or the need

to correct a clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc.

v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (quotation omitted). “The standard for

granting [a motion for reconsideration] is strict, and reconsideration will generally be denied

unless the moving party can point to controlling decisions or data that the court overlooked—

matters, in other words, that might reasonably be expected to alter the conclusion reached by the

court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).

        Plaintiff first argues that the Federal Circuit’s recent opinion in Illumina, Inc. v. Ariosa

Diagnostics, Inc., 952 F.3d 1367 (Fed. Cir. Mar. 17, 2020), created intervening law that must

change this Court’s decision. Pl.’s Mot. at 7–10. The Court disagrees. At best, Illumina is

potentially persuasive authority that Plaintiff would have been able to rely upon had it been

decided earlier; but it does not rise anywhere near to a change in controlling law. Nor, for that


                                                         2
           Case 1:19-cv-02812-VEC Document 46 Filed 04/24/20 Page 3 of 4



matter, is it particularly persuasive here. Illumina addressed whether the claims of two patents

were directed to a phenomenon of nature, see 952 F.3d at 1371, not, as Plaintiff’s claim was, an

abstract idea. That difference matters. The Illumina court assessed whether the patents

“claim[ed] the discovered natural phenomenon itself versus eligible subject matter that exploits

the discovery of the natural phenomenon.” Id. at 1372. The patents in Illumina purported to

solve a problem—distinguishing and separating fetal DNA from the mother’s DNA—through

methods of preparation that exploited a natural discovery; the patents used “specific process

steps—size discriminating and selectively removing DNA fragments that are above a specified

size threshold—to increase the relative amount of fetal DNA as compared to maternal DNA in

the sample.” Id. It was important to the court that the process resulted in a “DNA fraction that is

different from the naturally-occurring fraction in the mother’s blood.” Id. The issue and salient

facts of Illumina are thus strikingly different from Plaintiff’s claimed method addressing the

problem of interoperable digital access. That method, among other significant differences, did

not exploit a natural discovery or transform a natural phenomenon into something new.

        Plaintiff also argues that the Court clearly erred by mistakenly substituting the

construction for “verified web service” into “verified web service account identifier.” Pl.’s Mot.

at 9. This argument also does not warrant reconsideration. The mistaken substitution occurred

in a footnote identifying, inter alia, an error in Defendants’ characterization of Plaintiff’s claim.

See Opinion at 11–12 n.5. And that mistake was immaterial. The only pertinent point to that

portion of the footnote was that the claim contained “a web service that is used to authenticate

the identity of a user or device.” 1 It did not matter which term that construction referenced. In


1
          The Court will issue an amended opinion correcting this error. The amended opinion will also revise the
Court’s statement that “Claim 1 covers any means of storing information reflecting (i) a user’s permission to access
digital content and (ii) the user’s identity.” See Opinion at 8. Because Claim 1 covers only those means of storing
information using a computer, that statement—standing alone—is broader than what the Court intended and does
not comport with the rest of the Opinion. Plaintiff’s argument narrowly homing in on this statement does not reveal

                                                          3
           Case 1:19-cv-02812-VEC Document 46 Filed 04/24/20 Page 4 of 4



any event, the Court correctly defined “verified web service” earlier in the Opinion, and that

correct definition—used to inform the Court’s summary and synthesis of the claimed method’s

steps—runs through the rest of the Opinion. See Opinion at 10 n.4.

        Plaintiff lastly takes issue with the Court’s analogy to an MP processing authorized

access to a military base. Pl.’s Mot. at 10–12. The Court’s non-dispositive, illustrative use of an

analogy was not clear error. Moreover, Plaintiff misreads the analogy, and his evidence of a

military procedure currently used for soldiers reporting to Fort Bliss is a non sequitur. Plaintiff’s

remaining arguments simply re-hash those presented in his opposition to the original motion,

which the Court found meritless.

        Plaintiff’s motion for reconsideration is DENIED. The Clerk of Court is respectfully

directed to close all open motions in the above-captioned cases.

SO ORDERED.
                                                                   ________________________
Date: April 24, 2020                                                  VALERIE CAPRONI
      New York, New York                                            United States District Judge




clear error. See Pl.’s Mot. at 8. Limiting the implementation of the abstract idea to computers does not convert it
into patentable subject matter. See Opinion at 12–16 (quoting In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607,
612 (Fed. Cir. 2016) and discussing cases).

                                                         4
